Citation Nr: 1821505	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-41 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a right knee disability, claimed as secondary to a right foot disability.

3.  Entitlement to service connection for a back disability, claimed as secondary to a right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2011 decision, the Board denied the Veteran's service connection claims for right foot, right knee, and back disabilities, and the Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In a July 2012 Joint Motion for Remand (Joint Motion), the parties agreed that a November 2008 opinion of a VA examiner was inadequate and that the Board erred in relying on that opinion in denying the Veteran's claims.  The parties moved the court to vacate the Board's June 2011 decision.  In a July 2012 order, the Court granted the Joint Motion and remanded the claims for action consistent with the terms of the Joint Motion.  In February 2013, May 2013, and June 2016 the Board remanded the claims for further development.  In April 2017, the Board requested a Veterans Health Administration (VHA) advisory medical opinion from an orthopedist, which was obtained in June 2017.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's right foot disability is etiologically related to her active military service.

2.  The preponderance of the evidence is against a finding that the Veteran's right knee disability is etiologically related to her active military service.


3.  The preponderance of the evidence is against a finding that the Veteran's back disability is etiologically related to her active military service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for a back disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to her claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic diseases, such as arthritis, may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time following separation from service (one year for arthritis).  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.  For chronic diseases listed in 38 C.F.R. § 3.309(a), nexus to service may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claim.

Right Foot Disability

In the present case, the Board finds that the Veteran has a right foot disability.  An August 2016 VA examination report reflects that the Veteran had hallux valgus and first metatarsophalangeal degenerative joint disease of the right foot.

Turning to the question of whether there is a nexus, or link, between the current disability and service, the Board finds that the evidence is against a finding that the Veteran's right foot disability was incurred in or is related to service.

The Veteran's service treatment records noted a chip avulsion fracture of the right tarsal navicular in January 1969.  The January 1969 record indicated that the Veteran fell down one step.  A March 1969 service treatment record indicated the Veteran was seen for a recheck of the right foot.  It was noted that the foot was casted for three weeks, and that she was using a crutch.  The Veteran reported having pain in some regions when fatigued.  She was given an Ace support and medication as needed for the pain.  An April 1969 discharge examination report noted normal feet.

An April 2003 Indian Health Service (IHS) record indicates the Veteran complained of right foot pain.  The assessment was a large callus on the right foot.  The record indicated the Veteran had fungal disease on all toenails.  The assessment was peripheral vascular disease and onychomycosis.  The callus was trimmed.

A June 2003 IHS record indicates the Veteran had a history of peripheral vascular disease with angioplasty in both lower extremities.  She had a third treatment for callus formation on the right plantar surface as well as the ball of the foot.

Another June 2003 IHS record indicates the Veteran had a fourth treatment for callus formation on the right plantar surface.  The color was better on the foot.  She still had decreased pulses.  Treatment seemed to be helping circulation.  A July 2003 IHS record indicated she had a fifth treatment for callus formation.

A November 2008 VA examination report reflects that the Veteran reported occasional swelling and pain in the right foot with weather changes.  

The Veteran was afforded VA examinations in November 2008, February 2013, and August 2016 to address the etiology of the Veteran's right foot disability.   However, the Board finds the rationales for the opinions were inadequate.  The November 2008 VA examiner opined that the Veteran's current right foot pain was not the same condition as her in-service avulsion fracture that has since healed.  However, the November 2008 VA examiner's opinion was contradictory and did not contain rationale.  The February 2013 VA examiner found there was no objective evidence of a right foot navicular fracture, and that the claimed right foot navicular fracture was resolved with no objective residuals.  Then, the VA examiner found the right foot navicular fracture was as likely as not caused by or the result of service.  As the February 2013 VA examiner's opinion was contradictory, it is inadequate.  An August 2016 VA examiner found the Veteran's right foot disability was less likely as not caused by or related to military service, but did not take into account the Veteran's lay statements regarding experiencing pain and swelling in the right foot since service and focused solely on what was shown in service.  As the rationales for the November 2008, February 2013 and August 2016 VA opinions were inadequate, the VA opinions have no probative value.

In a June 2017 VHA opinion, a VA orthopedic surgeon found that it is less than likely that the Veteran's right foot disabilities, to include hallux valgus, first metatarsophalangeal degenerative joint disease, calluses, and onychomycosis, is causally related to any event or incident in service, to include the documented right foot fracture.  The VA physician noted that the service treatment records were silent for hallux valgus or MTP degenerative joint disease.  The separation examination did not report any abnormalities of the feet.  The earliest post-military medical records were from the 1980s and 1990s, and hallux valgus and MTP degenerative joint disease were not described in those records.  The hallux valgus and MTP degenerative joint disease were not described until VA exams that were done over 35 years after military service.  The VA physician found the records showed that the chip avulsion fracture of the right foot navicular bone resolved without residuals, since the service treatment records show the fracture was reported to be healed, and since the separation examination was silent for any residuals of the fracture.  X-rays in 2002 and 2008 also did not show any residuals of the avulsion fracture.  The VA physician stated that there was no evidence in the service treatment records or post-military records that pain or any other fracture related symptom persisted.  The VA physician noted the Veteran's comment in 2008 that she had occasional swelling and pain with weather changes since the military, but found the statement was not supported by the evidence of record.  The VA physician noted that in the records dating as far back as the 1980s noted edema of the feet at times, this was described as dependent edema, which is a bilateral condition due to venous insufficiency and not typical of remote avulsion fractures.  In addition, the symptoms of foot pain that were described in the records were attributed by providers to PVD, onychomycosis, and ingrown nails.  There was no mention of any remote navicular fracture as a cause of any pain.  The 2013 VA examination report noted that the Veteran reported she started to lose her balance in the early 2000s.  The VA physician also stated navicular fractures do not cause hallux valgus or MTP degenerative joint disease.

The Board finds the June 2017 VHA opinion to be highly probative.  The VA physician provided a thorough rationale, supported by the evidence of record.  The VA physician also specifically addressed the Veteran's report of pain and swelling in the right foot since service.

The Veteran has asserted that she has experienced pain and swelling in her right foot since service.  Although a lay person may be competent to report the etiology of some disabilities, hallux valgus and MTP degenerative joint disease are not the type of disorders which are susceptible to lay opinion concerning etiology or diagnosis.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board finds that as a lay person, the Veteran is not competent to state that the symptoms of pain she has experienced are due to hallux valgus or MTP degenerative joint disease.  Further, as discussed by the June 2017 VA orthopedic surgeon, the Veteran's medical treatment records indicate she had foot pain and swelling related to other foot conditions.   Even if the appellant were competent to provide an opinion as to the etiology of or diagnose a disorder which is typically confirmed by X-ray, the Board finds that the probative value of any such opinion is outweighed by that of the June 2017 VA orthopedic surgeon, who has education, training and experience in evaluating the etiology of hallux valgus and MTP degenerative joint disease.   

Based on a thorough review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the criteria for entitlement to service connection for the right foot disability have been met.  The Veteran fractured her right foot in service and has a current right foot disability.  However, the competent and probative evidence is against a finding that there is a nexus between the current right foot disability and the fracture in service.  The evidence does not show the Veteran had right foot degenerative joint disease to a compensable degree within one year of service.  The Board finds the June 2017 VHA opinion finding that the right foot disability is not related to service to be more probative than the Veteran's statements regarding the etiology of her foot disability.  There is no other probative and competent positive opinion of record.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Right Knee Disability

The Veteran asserts that she has a right knee disability due to the in-service injury to her right foot, or as secondary to her right foot disability.

In the present case, the Board finds that the Veteran has a right knee disability.  The November 2008 VA examination report reflects that the Veteran had right knee post patella fracture with open reduction and internal fixation with methicillin-resistant staphylococcus aureus (MRSA) infection resolved with stability.

As the Board finds that service connection is not warranted for the right foot disability, there is no basis to consider a right knee disability as secondary to the right foot disability.

Turning to the question of whether there is a nexus, or link, between the current disability and service, the Board finds that the evidence is against a finding that the Veteran's right knee disability was incurred in or is related to service.

The Veteran's service treatment records do not note any complaints or treatment relating to the right knee.

A July 2003 IHS record indicates the Veteran reported that she had pain in her right leg when she walked.  The record noted the Veteran had documented bilateral lower extremity arterial occlusive disease.

The Veteran's IHS records indicate that in April 2006, she fell and injured her right patella, and had surgery.  An October 2006 IHS record noted the Veteran had had 3 recent surgeries on the right knee following the fall and an infection.

At the November 2008 VA examination, the Veteran reported that her right knee disability began in April 2006 when she fell indoors, fracturing her patella.  She had an open reduction fixation of the patella with removal of the inferior part of the patella.  In August 2006, she fell outdoors causing a reinjury to the knee.  She had another surgery in September 2006 and in May 2007, to repair the overlying skin of the right knee.    

November 2008, February 2013 and August 2016 VA examiners provided opinions addressing the etiology of the Veteran's right knee disability.  However, the Board finds the opinions are inadequate.  The November 2008 VA examiner found the Veteran's right knee was not caused by or the result of the right foot fracture.  However, the VA examiner did not provide a complete rationale for the opinion.  The February 2013 VA examiner found the right knee was less likely as not caused by or the result of the right foot fracture in service because there is no nexus between these foot conditions and the knee disability.  The VA examiner did not provide a complete rationale for the opinion.  The August 2016 VA examiner found the right knee disability was less likely than not caused by or related to military service, and noted that service treatment records showed no objective documentation to support any other right knee disorders while in service.  The VA examiner further found the right knee disability was not related to the in-service foot fracture because there is no nexus between the two.  However, the VA examiner did not provide a full rationale for the opinion that the right knee disability was not related to the in-service fracture.  As the rationales for the November 2008, February 2013 and August 2016 VA opinions were inadequate, the VA opinions have no probative value.

In the June 2017 VHA opinion, the VA physician opined that it was less likely than not that the Veteran's right knee disability is causally related to any event or incident in service, to include the documented right foot fracture.  In the rationale, the VA physician noted the service treatment records were silent for any right knee conditions.  The separation examination report did not note any knee abnormalities.  None of the post-military medical records reported any knee condition that dated back to service.  The VA physician stated that the records did not show that there were any mechanical issues related to the navicular fracture that resulted in any alteration of gait or other musculoskeletal dysfunction that would contribute to any balance problems or knee conditions.  The 2008, 2013 and 2016 VA examination reports did not note any findings of residual of the foot fracture and the VA physician noted that there was no objective evidence of any mechanical issues related to the foot fracture that resulted in any alteration of gait or other musculoskeletal dysfunction that would contribute to any balance problems or knee conditions.  The Veteran's right patellar fracture which resulted in multiple complications and her current knee disability was sustained in a fall in 2006.  There are no records that show the resolved navicular fracture contributed to the fall.  The VA physician further stated uncomplicated dorsal avulsion fractures of the tarsal navicular, such as the Veteran had, do not cause any knee disabilities.

The Board finds the June 2017 VHA opinion to be highly probative.  The VA physician provided a thorough rationale, supported by the evidence of record.  The VA physician also specifically addressed the Veteran's lay statements and whether the in-service right foot fracture caused the right knee disability.

The Veteran has asserted that her right knee disability is due to service, specifically her in-service right foot fracture.  Although a lay person may be competent to report the etiology of a disability, the right knee disability, status post patellar fracture is not the type of disorder which is susceptible to lay opinion concerning etiology or diagnosis.  Even if the appellant were competent to provide an opinion as to the etiology of or diagnose a disorder which is typically confirmed by medical testing, the Board finds that the probative value of any such opinion is outweighed by that of the June 2017 VA orthopedic surgeon, who has education, training and experience in evaluating the etiology of a right knee disability.  The Board also notes that the Veteran has not specifically asserted that she has had symptoms of a right knee disability since service.

Based on a thorough review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the criteria for entitlement to service connection for the right knee disability have been met.  The evidence does not show the Veteran had symptoms of a right knee disability in service.  The evidence does not show the Veteran had right knee degenerative joint disease to a compensable degree within one year of service.  Prior to the April 2006 fall, the evidence does not show the Veteran had a right knee disability.  The Board finds the June 2017 VHA opinion finding that the right knee disability is not related to service to be more probative than the Veteran's statements regarding the etiology of the disability.  There is no other probative and competent positive nexus opinion of record.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Back Disability

The Veteran has asserted that she has a lumbar spine disability that is related to service or secondary to a right foot disability.  

The Board finds that the Veteran has a back disability.  The August 2016 VA examiner found that the Veteran had lumbar spine degenerative disc disease with degenerative joint disease, status post laminectomy with subsequent failure and revision.

As the Board finds that service connection is not warranted for the right foot disability, there is no basis to consider a back disability as secondary to the right foot disability.

Turning to the question of whether there is a nexus, or link, between the current disability and service, the Board finds that the evidence is against a finding that the Veteran's back disability was incurred in or is related to service.

The Veteran's service treatment records do not note any complaints or treatment relating to the back.

A May 1996 IHS record indicated the Veteran complained of low back pain.  The assessment was lumbar strain.  An October 2006 IHS record noted chronic recurrent back pain.

An August 2007 VA treatment record indicates the Veteran reported having degenerative disc disease of the low back with scoliosis and arthritis since the 1990s.  

At a November 2008 VA examination, the Veteran reported that the Veteran's thoracolumbar spine disability had, "Onset in the early 1990s, the gradual onset of back pain without any trauma.  This was after service."  The Veteran related the back pain to her previous right foot injury.  She complained of decrease in range of motion, stiffness in the low back with dull aching pain that was progressive on a daily basis, lasting all day.  

The Veteran was provided with VA examinations in November 2008, February 2013 and August 2016 and the VA examiners provided opinions addressing the etiology of the Veteran's back disability.  The November 2008 VA examiner opined that the back disability was not caused by or the result of her right foot avulsion fracture.  As the VA examiner did not provide a complete rationale for the opinion, it is inadequate.  The February 2013 VA examiner opined that the back disability was less likely as not caused by or the result of service because the service treatment records were silent for the condition, and less likely as not caused by or a result of right foot fracture in service because the foot fracture resolved without objective residuals.  As the VA examiner did not provide a complete rationale for the opinion, it is inadequate.  The August 2016 VA examiner opined that the back disability was less likely than not caused by or related to military service.  The examiner stated that there were no active complaints, abnormal findings or physical exams or treatment for the condition, and it was diagnosed more than three decades after service.  The VA examiner also found the preponderance of the medical evidence did not support a cause/effect relationship between well healed right navicular fracture and the back disability.  However, as the VA examiner did not provide a full rationale for the opinion, it is inadequate.  As the November 2008, February 2013 and August 2016 VA opinions were supported by inadequate rationales, they have no probative value.

In the June 2017 VHA opinion, the VA physician opined that the Veteran's back disabilities, including but not limited to, degenerative disc disease and degenerative joint disease status post laminectomy with subsequent failure and revision, is less likely than not causally related to any event or incident in service, to include the documented right foot fracture.  The VA physician noted that the service treatment records were silent for any low back condition.  The separation examination report did not note any spine abnormalities.  None of the post-military medical records report any low back condition that dates back to service.  The VA physician noted that service treatment records showed the fracture was reported to be healed and the separation examination was silent for any residuals of the fracture.  The records did not show that there are any mechanical issues related to the navicular fracture that resulted in any alteration in gait or other musculoskeletal dysfunction that would contribute to a back condition.  There was no objective evidence on examination of any mechanical issues related to the foot fracture that resulted in an alteration in gait or other musculoskeletal dysfunction that would contribute to a back condition.  The VA physician noted that X-rays taken in 2002 and 2008 did not show any residuals of a navicular fracture.  The VA physician stated that uncomplicated dorsal avulsion fractures of the tarsal navicular, such as the Veteran had, do not cause any lumbar disabilities.

The Board finds the June 2017 VHA opinion to be highly probative.  The VA physician provided a thorough rationale, supported by the evidence of record.  The VA physician specifically addressed the Veteran's lay statements and whether the in-service right foot fracture caused the back disability.

The Veteran has asserted that her back disability is due to service, specifically her in-service right foot fracture.  Although a lay person may be competent to report the etiology of some disabilities, the back disability is not the type of disorder which is susceptible to lay opinion concerning etiology or diagnosis.  Even if the appellant were competent to provide an opinion as to the etiology of or diagnose a disorder which is typically confirmed by medical testing, the Board finds that the probative value of any such opinion is outweighed by that of the June 2017 VA orthopedic surgeon, who has education, training and experience in evaluating the etiology of a back disability.  The Board also notes that the Veteran has not asserted that she has had symptoms of a back disability since service.  At the November 2008 VA examination, the Veteran reported that the Veteran's thoracolumbar spine disability had its onset in the early 1990s, many years after service.  

Based on a thorough review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the criteria for entitlement to service connection for a back disability have not been met.  The evidence does not show the Veteran had symptoms of a low back disability in service, and the Veteran has not asserted that she has had symptoms of a back disability since service.  The evidence does not show the Veteran had a back disability to a compensable degree within one year of service.  The Board finds the June 2017 VHA opinion finding that the back disability is not related to service to be more probative than the Veteran's statements regarding the etiology of the disability.  There is no other probative and competent positive opinion of record.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Entitlement to service connection for a right foot disability is denied.

Entitlement to service connection for a right knee disability, claimed as secondary to a right foot disability, is denied.

Entitlement to service connection for a back disability, claimed as secondary to a right foot disability, is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


